         Case: 1:19-cv-06974 Document #: 1 Filed: 10/22/19 Page 1 of 9 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 DANIEL J. LUZZI,
                                                      CIVIL ACTION
       Plaintiff,

 v.                                                   COMPLAINT 1:19-cv-06974

 M3 FINANCIAL SERVICES, INC.,
                                                      JURY TRIAL DEMANDED
       Defendant.

                                          COMPLAINT

          NOW COMES Daniel J. Luzzi (“Plaintiff”), by and through his attorneys, Sulaiman Law

Group, Ltd., complaining of the Defendant, M3 Financial Services, Inc. (“Defendant”) as follows:

                                    NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692 and violations of the Illinois Consumer

Fraud and Deceptive Practices Act (“ICFA”) pursuant to 815 ILCS 505/1.

                                    JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States. The Court has

supplemental jurisdiction over the state law claim under 28 U.S.C. §1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the

Northern District of Illinois, Defendant conducts business in the Northern District of Illinois, and

a substantial portion of the events or omissions giving rise to the claims occurred within the

Northern District of Illinois.




                                                 1
       Case: 1:19-cv-06974 Document #: 1 Filed: 10/22/19 Page 2 of 9 PageID #:1




                                                    PARTIES

    4. Plaintiff is a consumer and natural person over 18-years-of-age who, at all times relevant,

resided in the Northern District of Illinois.

    5. Defendant is a third-party debt collection agency headquartered at 4415 Harrison Street,

Suite 300, Hillside, Illinois 60162. Defendant’s primary business purpose is collecting or

attempting to collect, directly or indirectly, defaulted consumer debts owed or due or asserted to

be owed or due to others using the mail and telephone, including consumers in the State of Illinois.

                                 FACTS SUPPORTING CAUSE OF ACTION

    6. In 2013, Plaintiff’s minor children received medical care at the University of Chicago

Medical Center (“UCMC”).

    7. Plaintiff defaulted on the UCMC account, thus incurring debt (“subject debt”).

    8. Subsequently thereafter, Defendant acquired the right to collect on the subject debt while

it was in default.

    9. On October 9, 2019, Defendant called Plaintiff’s cellular telephone and left a voicemail.

    10. In the voicemail, a representative for Defendant stated that it was attempting to reach

Plaintiff and his son, that this was the final attempt to contact Plaintiff, and if Plaintiff does not

call back immediately, the subject debt will appear on his credit report.

    11. Plaintiff was perplexed because Defendant never identified itself or gave any information

about the debt it was attempting to collect.1

    12. Furthermore, Plaintiff had never received any calls, voicemails, or letters from Defendant

prior to the October 9, 2019 voicemail, so he was confused about Defendant’s statement that it

was its final attempt to contact him.


1
 Plaintiff was forced to search the internet with Defendant’s phone number to ascertain who was calling him and for
what. Defendant used the telephone number (708) 632-5628.

                                                        2
       Case: 1:19-cv-06974 Document #: 1 Filed: 10/22/19 Page 3 of 9 PageID #:1




    13. At no time did Defendant send Plaintiff any correspondences notifying him of his rights

pursuant to 15 U.S.C. §1692g. Specifically, Plaintiff never received any correspondences from

Defendant, as it was required to send Plaintiff within 5 days of the initial communication beginning

on October 9, 2019.

    14. On October 16, 2019, Defendant placed another voicemail to Plaintiff’s cellular phone and

left a nearly identical voicemail, but this time Defendant stated that it was attempting to reach

Plaintiff and his daughter.

    15. Once again, Defendant failed to identify itself leaving Plaintiff bewildered. Defendant

again reiterated that if it does not receive a call back immediately, it would report the subject debt

on his credit reports.

    16. At no time has Defendant reported any information on any of Plaintiff’s credit reports.

    17. Plaintiff felt confused and worried about the voicemails, and consequently placed a call to

Defendant to determine why he was receiving these phone calls.

    18. Plaintiff spoke with a representative for Defendant who verified that the debt is for a

UCMC bill for medical services his daughter received on three separate occasions in 2013.

Defendant’s representative further stated that Plaintiff is the guarantor of the debt and immediate

payment is required or it will report the subject debt on his credit reports.

                                               DAMAGES

    19. Defendant’s misleading and deceptive collection conduct has severely disrupted Plaintiff’s

daily life and general well-being.

    20. Plaintiff has expended time and incurred costs consulting with his attorneys as a result of

Defendant’s false, deceptive, harassing, and misleading collection efforts.




                                                  3
       Case: 1:19-cv-06974 Document #: 1 Filed: 10/22/19 Page 4 of 9 PageID #:1




   21. Defendant’s illegal collection activities have caused Plaintiff actual harm, including but

not limited to, invasion of privacy, nuisance, intrusion upon and occupation of Plaintiff’s cellular

telephone capacity, wasting Plaintiff’s time, emotional distress, aggravation that accompanies

unsolicited debt collection efforts, harassment, emotional distress, anxiety, and loss of

concentration.

   22. Moreover, Plaintiff expended time and money attempting to research the identity of

Defendant and to purchase credit reports he otherwise would not have needed.

   23. Concerned about the violations of his rights and invasion of his privacy, Plaintiff sought

the assistance of counsel to permanently cease Defendant’s collection efforts.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   24. Plaintiff restates and realleges paragraphs 1 through 21 as though fully set forth herein.

   25. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   26. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

   27. Defendant is a “debt collector” as defined by §1692a(6) because it’s a business, the

principal purpose of which, is the collection of debts and uses the mail and/or the telephones to

collect delinquent accounts allegedly owed to a third party.

   28. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).

   29. Defendant used the phone to attempt to collect the subject debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   30. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.



                                                 4
        Case: 1:19-cv-06974 Document #: 1 Filed: 10/22/19 Page 5 of 9 PageID #:1




   31. Defendant violated 15 U.S.C. §§1692d(6), e, e(5), e(10), f and g through its unlawful debt

collection practices.

        a. Violations of FDCPA § 1692d

   32. Defendant violated §1692d(6) by failing to identify itself in each voicemail it left for

Plaintiff. This left Plaintiff feeling confused and worried because he did not know who was calling

him or why they were calling.

        b. Violations of FDCPA § 1692e

   33. Defendant violated §1692e, §1692e(5), and §1692e(10) by engaging in deceptive and

misleading conduct when it left Plaintiff multiple voicemails without disclosing its identity.

Defendant purposely left pertinent information out of the voicemail in hopes of confusing and

worrying Plaintiff so he would call back and pay off the subject debt.

   34. Moreover, Defendant’s false threats of reporting information to the credit bureaus was

deceptive and misleading as Defendant had no intention of ever reporting any information on

Plaintiff’s credit reports. These false threats were merely used to induce payment on the subject

debt. Despite Defendant’s false threats, through the present day, Defendant has not reported any

information on Plaintiff’s credit reports regarding the subject debt.

        c. Violations of FDCPA § 1692f

   35. Defendant violated §1692f by engaging in unfair means in an attempt to collect on the

subject debt. Defendant’s deceptive communications to Plaintiff were nothing more than a thinly

veiled attempt to cause Plaintiff such worry that he would call and make a payment on the subject

debt.




                                                 5
       Case: 1:19-cv-06974 Document #: 1 Filed: 10/22/19 Page 6 of 9 PageID #:1




       d. Violations of FDCPA § 1692g

   36. Defendant violated §1692g through its initial communication by failing to properly inform

Plaintiff as to Plaintiff’s rights for debt verification in a manner which was not reasonably

calculated to confuse or frustrate the least sophisticated consumer. Despite the foregoing,

Defendant through its initial communication demanded payment of the subject debt from Plaintiff

and failed to adequately send Plaintiff his right to dispute the validity of the subject debt within

five days of the initial communication on October 9, 2019.

   37. As an experienced debt collector, Defendant knew or should have known the ramifications

of not sending a validation notice within 5 days of the initial communication pursuant to §1692g.

   38. As pled above, Plaintiff was severely harmed by Defendant’s conduct.

   39. As an experienced debt collector, Defendant knew or should have known the

ramifications of collecting on a debt through deceptive and misleading practices.

   40. Upon information and belief, Defendant systematically places unsolicited and deceptive

debt collection calls to consumers in Illinois in order to aggressively collect debts in default or not

owed to increase its profitability at the consumers’ expense.

WHEREFORE, Plaintiff DANIEL J. LUZZI respectfully requests that this Honorable Court:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


                                                  6
       Case: 1:19-cv-06974 Document #: 1 Filed: 10/22/19 Page 7 of 9 PageID #:1




                 COUNT II – VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD ACT

   41. Plaintiff restates and realleges paragraphs 1 through 40 as though fully set forth herein.

   42. The Illinois Consumer Fraud and Deceptive Business Practices Act (“ICFA”) states:


                “Unfair methods of competition and unfair or deceptive acts or practices,
                including but not limited to the use or employment of any deception, fraud,
                false pretense, false promise, misrepresentation or the concealment,
                suppression or omission of any material fact, with intent that others rely
                upon the concealment, suppression or omission of such material fact . . .
                in the conduct of any trade or commerce are hereby declared unlawful
                whether any person has in fact been misled, deceived or damaged
                thereby.” 815 ILCS 505/2.

   43. Plaintiff is a “person” and a “consumer” as defined in ICFA, 815 ILCS 505/(c) and (e)

respectively.

   44. Defendant is engaged in commerce in the State of Illinois with regard to Plaintiff and the

alleged debt. Defendant specializes in debt collection, which is an activity within the stream of

commerce and utilized in its regular course of business.

   45. Defendant violated 815 ILCS 505/2 by engaging in unfair and deceptive acts in its attempts

to collect the alleged debt from Plaintiff personally.

       a. Unfairness and Deception

   46. It was unfair and deceptive for Defendant to mislead Plaintiff by failing to state who it was

or why it was calling in multiple voicemails it left for Plaintiff on his cellular phone. Defendant’s

conduct was unfair and deceptive because Defendant purposely left out pertinent information to

scare Plaintiff into calling back the phone number left in the voicemail and making a payment on

the alleged subject debt.

   47. Moreover, Defendant’s false threats of reporting information to the credit bureaus was

deceptive and unfair as Defendant had no intention of ever reporting any information on Plaintiff’s

credit reports. These false threats were merely used to induce payment on the subject debt. Despite
                                                    7
       Case: 1:19-cv-06974 Document #: 1 Filed: 10/22/19 Page 8 of 9 PageID #:1




Defendant’s false threats, through the present day, Defendant has not reported any information on

Plaintiff’s credit reports regarding the subject debt.

   48. Defendant’s unfair and deceptive conduct is against public policy because it needlessly

subjects consumers to misleading information.

   49. Upon information and belief, Defendant systematically misleads consumers in Illinois in

order to aggressively collect debts in default or assumed to be in default to increase its profitability

at the consumers’ expense.

   50. Additionally, Defendant’s unlawful and unfair debt collection efforts gives it an unfair

competitive advantage over businesses that collect debts lawfully.

   51. As alleged above, Plaintiff was substantially harmed by Defendant’s misconduct.

   52. Specifically, Plaintiff expended time and money attempting to research the identity of

Defendant and to purchase credit reports he otherwise would not have needed.

WHEREFORE, Plaintiff DANIEL LUZZI, requests that this Honorable Court:

        a. Enter judgment in Plaintiff’s favor and against Defendant;
        b. Award Plaintiff actual damages in an amount to be determined at trial;
        c. Award Plaintiff punitive damages in an amount to be determined at trial;
        d. Award Plaintiff reasonable attorney’s fees and costs pursuant to 815 ILCS 505/10a(c);
            and
        e. Award any other relief this Honorable Court deems equitable and just.
Plaintiff demands trial by jury.




                                                   8
      Case: 1:19-cv-06974 Document #: 1 Filed: 10/22/19 Page 9 of 9 PageID #:1




Dated: October 22, 2019                      Respectfully Submitted,

                                             /s/ Marwan R. Daher
                                             /s/ Omar T. Sulaiman
                                             Marwan R. Daher, Esq.
                                             Omar T. Sulaiman, Esq.
                                             Counsel for Plaintiff
                                             Sulaiman Law Group, Ltd
                                             2500 S Highland Ave, Suite 200
                                             Lombard, IL 60148
                                             Telephone: (630) 575-8181
                                             mdaher@sulaimanlaw.com
                                             osulaiman@sulaimanlaw.com




                                         9
